Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered. By way of this submission, Applicant has amended claims 26 and 30.
Claims 11, 14-18, 20, 26-27, and 30-32 are currently pending in the application. Claims 11 and 14-16 remain withdrawn from consideration.
Claims 17-18, 20, 26-27, and 30-32 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated February 24, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18, 20, 26, 27, and 30-32 were previously rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. patent 5,273,738) in view of Waldman (US20130315923A1) and Miederer (J Nucl Med. 2004 Jan;45(1):129-37).
Applicant argues that Matthews, Wadlman, and Miederer do not teach each aspect of the claimed invention; specifically, the references do not teach a non-mveloablative lvmphodepletive therapeutic composition as currently recited by the claims.
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant's amendments to the claims:
Claims 17-18, 20, 26, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. patent 5,273,738) in view of Jurcic (Immunotherapy 5.4: 383-94, cited previously) and Waldman (US20130315923A1).
Matthews teaches the antibody BC8, which binds CD45. (col. 6, lines 63-65) While Matthews does not explicitly teach an isolated binding agent that binds to CD45, wherein the binding agent binds at least two amino acids in the region 254-286 of human CD45, Applicant’s specification describes the use of BC8 in discovering this antibody’s binding properties to specific residues within the CD45 peptide that are claimed by claims 26-27 and 30-32 (Specification, para 0220-0242). BC8 as taught by Matthews, in its normal and usual operation, would bind the region of human CD45 in question. Matthews therefore inherently teaches these properties of the claims.
The sequences of antibody chains and complementary determining regions recited in the claims also reflects BC8, as evidenced by Applicant’s specification at paragraphs 0031-0034 and 0104-0105.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Furthermore, for the above reasons, BC8 would naturally and inherently inhibit the binding of itself to CD45.
Matthews further teaches that BC8 may be radiolabeled with various radioisotopes. (col. 5, lines 52-56). Matthews also teaches a therapeutic composition comprising the above radiolabeled antibody in a physiologically acceptable aqueous media (col. 8, lines 25-34).
Matthews further teaches the administration of a therapeutically effective amount of the binding agent to a patient, (col. 5, lines 7-23 and Example B). Matthews further teaches that the radiolabeled binding agent would be useful in treating acute myeloid leukemia and chronic myelogenous leukemia, both of which may be treated by ablation of the subject’s myeloid cells (col. 1, lines 26-29 and Example B). Matthews further teaches that the T200 antigen, a synonym for CD45, is expressed on virtually all lymphomas, and the majority of acute and chronic leukemias (col. 4, lines 31-34), and inhibition or cessation of growth of CD45-expressing cells would therefore be a desirable therapeutic effect of treatment.
Regarding claim 17, the inclusion of non-functional printed matter, such as instructions, does not distinguish from the prior art. MPEP § 2112.02.
However, Matthews does not teach a non-mveloablative lymphodepletive therapeutic composition, chimeric antibodies, single chain variable fragment (scFv) antibodies, or antigen binding fragments (Fab), nor does Matthews teach the use of the radioisotope actinium-225 (225Ac).
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 131I and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098). Waldman further teaches that scFvs derived from antibodies are useful in delivering imaging and cytotoxic agents to tumors, and may overcome issues of poor bioavailability that would otherwise be present with full-length antibodies (see, e.g., para. 0058).
Matthews teaches that doses of an 131I labeled antibody may be as low as 0.1 mg/kg (col. 5, line 17). Matthews elaborates that effective doses can be determined by an attending physician, taking into account various factors of both the patient's condition and the desired treatment (col. 4, line 63 through col. 5, line 56).
Waldman elaborates on this principle by teaching that dosage regimens are adjusted to provide the optimum desired response (e.g., a therapeutic response), and that specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (para. 0192-0193).
Jurcic teaches the use of nonmyeloablative conditioning regimens as part of a cancer therapy (see, generally, page 389). More specifically, Jurcic notes the use of radiolabeled antibodies against CD45 (page 389, left column, first paragraph), as well as suggesting the use of 225Ac conjugated to an antibody (page 389, left column, second paragraph). Jurcic further teaches dosages of 0.5–4 µCi/kg with a 225Ac radiolabeled antibody (page 389, right column, second paragraph).
Jurcic also teaches the use of the antibody BC8 conjugated to 131I for the treatment of cancer at a dosage of 2 Gy (page 385, right column, first paragraph). Jurcic also teaches that radiation dosages of 5.3–19 Gy may be accomplished with 102–298 mCi of 131I conjugated to BC8 (page 385, left column, last paragraph). This implies that dosages of less than 100 mCi are therapeutically efficient.
The difference between the claimed invention and the prior art is the doses of radiation. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of radiation in the therapy could be adjusted to achieve optimum therapeutic efficacy, especially in view of the teachings of Waldman described above.
It would have been prima facia obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. The antibody of the invention is taught by Matthews, and Matthews further teaches the use of said antibody in conjugation with a radioactive isotope, such as those taught by Waldman and Jurcic. Waldman also teaches the advantages of using scFvs in place of full-length antibodies for the treatment of cancer. Simple substitution of radioactive isotopes would therefore allow one of skill in the art to arrive at the claimed agent. The teachings of the prior art give sufficient guidance for the ordinary artisan to arrive at a safe and efficacious dose of both antibody and radiation through routine experimentation.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-18, 20, 26-27, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 14-17 of copending Application No. 17/761,579 (reference application) in view of Waldman. 
The ‘579 application claims method for treating a hemoglobinopathy or a hematological disease or disorder comprising: administering a composition comprising an effective amount of a radiolabeled anti- CD45 antibody, wherein the effective amount is administered as a single dose. and wherein the radiolabeled anti-CD45 antibody comprises an actinium-225 labeled (225Ac) antibody (claim 1). The ‘579 application also claims the anti-CD45 antibody BC8 (claims 2-8). The ‘579 application also teaches that said method comprises a dose of 0.1 uCi/kg - 1.0 uCi/kg or a dose of 10 uCi - 150 uCi (claim 17). The ‘579 application also teaches that said method depletes lymphocytes but does not induce myeloablation (claim 14). 
Since the reference ‘579 application claims a method of using the composition of the instant application, a method of using a product anticipates claims to the product itself.
However, the ‘579 application does not claim the use of an scFv.
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 131I and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098). Waldman further teaches that scFvs derived from antibodies are useful in delivering imaging and cytotoxic agents to tumors, and may overcome issues of poor bioavailability that would otherwise be present with full-length antibodies (see, e.g., para. 0058).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘579 application and Waldman to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the ‘579 application teaches identical light and heavy chains of the instantly claimed antibody, and Waldman teaches that scFv versions of known antibodies are useful in cancer therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a new grounds of rejection.

Claims 17-18, 20, 26-27, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28, and 32-34 of copending Application No. 16/639,911 (reference application) in view of Waldman. 
The ‘911 application claims method for depleting a subject's hematopoietic stem cells  comprising: administering a composition comprising an effective amount of a radiolabeled anti- CD45 antibody, and wherein the radiolabeled anti-CD45 antibody comprises an actinium-225 labeled (225Ac) antibody or an iodine-131 labeled (131I) antibody, and where the anti-CD45 antibody is BC8 (claims 32). The ‘911 application also teaches that suitable dosages of radiation within the ranges of the instant claims (claim 33-34). 
Since the reference ‘911 application claims a method of using the composition of the instant application, a method of using a product anticipates claims to the product itself.
While the '911 application does not claim depleting a subject's immune cells, the instant claim 17 and the reference claim 27 describe administering an effective amount of a radiolabeled anti-CD45 antibody effective to provide a therapeutic effect. As the active steps are identical, the method of the reference application would naturally perform the same function as the product claimed in the instant application. See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) and MPEP 2112.02(II).
However, the ‘911 application does not claim the use of an scFv.
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 131I and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098). Waldman further teaches that scFvs derived from antibodies are useful in delivering imaging and cytotoxic agents to tumors, and may overcome issues of poor bioavailability that would otherwise be present with full-length antibodies (see, e.g., para. 0058).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘911 application and Waldman to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the ‘911 application teaches identical light and heavy chains of the instantly claimed antibody, and Waldman teaches that scFv versions of known antibodies are useful in cancer therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a new grounds of rejection.

Claims 17-18, 20, 26-27, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 22, and 25-39 of copending Application No. 16/754,400 (reference application) in view of Waldman.
The ‘400 application claims the use of a lymphodepleting agent comprising an effective amount of a radiolabeled anti- CD45 antibody, and wherein the radiolabeled anti-CD45 antibody comprises an actinium-225 labeled (225Ac) antibody or an iodine-131 labeled (131I) antibody, and where the anti-CD45 antibody is BC8 (claims 3). The ‘400 application also teaches that suitable dosages of radiation within the ranges of the instant claims (claim 5-7). The ‘400 application also teaches that the effective amount of the radiolabeled BC8 does not induce myeloablation in the subject (claim 10).
Since the reference ‘400 application claims a method of using the composition of the instant application, a method of using a product anticipates claims to the product itself.
However, the ‘400 application does not claim the use of an scFv.
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 131I and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098). Waldman further teaches that scFvs derived from antibodies are useful in delivering imaging and cytotoxic agents to tumors, and may overcome issues of poor bioavailability that would otherwise be present with full-length antibodies (see, e.g., para. 0058).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘400 application and Waldman to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the ‘400 application teaches identical light and heavy chains of the instantly claimed antibody, and Waldman teaches that scFv versions of known antibodies are useful in cancer therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a new grounds of rejection.

Claims 17-18, 20, 26-27, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 19-21 of copending Application No. 16/755,590 (reference application) in view of Waldman. 
The ‘590 application claims a method for depleting a subject's immune cells, comprising: administering a composition comprising an effective amount of a radiolabeled anti- CD45 antibody in a single dose, wherein the subject's immune cells comprise lymphocytes, and wherein the effective amount of the radiolabeled anti-CD45 antibody does not deplete neutrophils in the subject (claim 1). The ‘590 application further claims that this method depletes at least 50% of the subject's lymphocytes (claim 2) and does not induce myeloablation in the subject (claim 3).
The ‘590 application further claims the radiolabeled anti-CD45 antibody comprises an actinium-225 labeled (225Ac) antibody or an iodine-131 labeled (131I) antibody, and where the anti-CD45 antibody is BC8 (claims 4). The ‘911 application also teaches that suitable dosages of radiation within the ranges of the instant claims (claim 5-8). 
Since the reference ‘590 application claims a method of using the composition of the instant application, a method of using a product anticipates claims to the product itself.
However, the ‘590 application does not claim the use of an scFv.
Waldman teaches an antibody against guanylyl cyclase C (GCC), which may be radiolabeled by numerous different radioisotopes, including 131I and 225Ac, for diagnostic or therapeutic purposes (para. 0047 and 0180). Waldman also teaches modifications and derivatives of known antibodies, which include chimeric antibodies (para. 0019, 0024 and 0078), scFv and Fab fragments (para. 0017, 0054, 0058 and 0098). Waldman further teaches that scFvs derived from antibodies are useful in delivering imaging and cytotoxic agents to tumors, and may overcome issues of poor bioavailability that would otherwise be present with full-length antibodies (see, e.g., para. 0058).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘590 application and Waldman to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the ‘590 application teaches identical light and heavy chains of the instantly claimed antibody, and Waldman teaches that scFv versions of known antibodies are useful in cancer therapy. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a new grounds of rejection.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644